 PLASTERERSLOCALUNION NO. 79PlasterersLocalUnionNo. 79,Operative Plasterersand Cement Masons International Association ofHouston,TexasandSouthwestern ConstructionCompanyPlasterersLocalUnion No.79, Operative Plasterersand Cement Masons International Association ofHouston,TexasandMartini Tile and TerrazzoCompany. Cases 23-CD-133 and 23-CD- 137August 22, 1967DECISION AND DETERMINATION OFDISPUTESBy MEMBERSFANNING,JENKINS,AND ZAGORIAThis is a consolidated proceeding under Section10(k) of the National Labor Relations Act, asamended, following charges filed by SouthwesternConstructionCompany,hereincalledSouthwestern, and Martini Tile and Terrazzo Com-pany, herein called Martini, alleging violations ofSection 8(b)(4)(D) of the Act by Plasterers LocalUnion No. 79, Operative Plasterers and CementMasons InternationalAssociation of Houston,Texas, herein called the Plasterers. Pursuant tonotice, a hearing was held on April 6, 7, 10, 11, 12,13, and 14, 1967, before Hearing Officer Donald H.Hicks.Southwestern,Martini, the Plasterers,Texas State Tile and Terrazzo, Inc., herein calledTexas Tile, and Tile, Terrazzo and Marble SettersLocal Union No. 20, herein called the Tile Setters,appeared at the hearing and were afforded full op-portunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearing onthe issues.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, the National LaborRelations Board has delegated its powers in con-nection with these cases to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed. All parties filed briefs which havebeen duly considered.Upon the entire record in these cases, the Boardmakes the following findings:I.THE BUSINESS OF THE EMPLOYERSThe parties stipulated that:A.Texas Tile, a Texas corporation with its prin-cipalofficeand place of business located inHouston, Texas, is engaged in the business of in-stalling tile and terrazzo.During the 12-monthperiod prior to the hearing, Texas Tile purchasedand received goods, materials, and supplies valued'The Plasterers and the TileSetters are parties tothe disputeWhileSouthwesternis the Charging Party in Case 23-CD-133, Texas Tile in-185in excess of $50,000, which materials were shippedfrom points outside the State of Texas directly toTexas Tile at points within the State of Texas.B.Martini, a Texas corporation with its prin-cipalofficeand place of business located inHouston, Texas, is engaged in the business of in-stalling tile and terrazzo.During the 12-monthperiod prior to the hearing, Martini purchased andreceived goods, materials, and supplies valued inexcess of $50,000, which materials were shippedfrom points outside the State of Texas directly toMartini at points within the State of Texas.We find that Texas Tile and Martini are engagedin commerce within the meaning of Section 2(6) and(7) of the Act, and that it will effectuate the policiesof the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that thePlasterers and the Tile Setters are labor organiza-tions within themeaningof Section 2(5) of the Act.III.THE DISPUTEThe work in dispute is the application to walls ofa coat of Portland cement mortar upon which tilewas to be installed.A. TheBasic Facts1.Case 23-CD-133In 1965, Southwestern, a general contractor, en-tered into a contract with the University ofHouston to construct an addition to the M. D. An-derson Library. Southwestern let a subcontract forthe tile and terrazzo work to Texas Tile, whichcommenced work in August 1966. Texas Tile hasa collective-bargaining agreement with the Tile Set-tersandassigned thework to employeesrepresented by the Tile Setters. At the outset ofwork in August 1966, the Tile Setters began toapply a coat of Portland cement mortar to receivetile.The Plasterers claimed the work. The matterwas sent to the National Joint Board for the Settle-ment of Jurisdictional Disputes. On November 10,1966, the Joint Board found that "the work indispute is governed by the agreement of August 22,1917, and shall be assigned to Plasterers, exceptthat any coat to be applied wet the same day undertile shall be placed by the Tile Setters. In the thin-set or adhesive method of applying tile to walls andceilings, the Plasterers shall apply the first andsecond coats of mortar, that is the scratch coat andplumb coat. The Plasterers shall plumb, rod andsquare all walls, rod and level all ceilings and thetervened as the employer that assigned the work in that case to the TileSetters It participated jointly with Martini and the Tile Setters167 NLRB No. 23 186DECISIONSOF NATIONALLABOR RELATIONS BOARDTile Setters shall apply the final setting bed for theTile." Texas Tile was not bound by the Joint Boarddecision.Thereafter, the Plasterers made several attemptsto obtain the work in question but the Tile Settersrefused to accede to their demands. On January 24,1967, the Plasterers established a picket at thejobsite. The picket sign read as follows: "PlasterersLocal 79 protest the refusal of Texas State Tile andTerrazzo to comply with National Joint Board.Local Union 79 does not intend by this picket lineto induce or encourage the employees of any otheremployer to engage in a strike or concerted refusalto work." All crafts working on the job honored thepicket. The picket was removed after an injunctionwas granted by the United States District Court forthe Southern District of Texas, Houston Division,on February 20, 1967. The work in dispute wascompleted by the Tile Setters.The immediate work involved at the time of thepicketing was the application of a second coat ofPortland cement mortar (in the stairwell area) uponwhich quarry tile was to be installed. The Plasterershad applied a scratch coat of plaster (agreed to bePlastererswork). Then the disputed second coat(called the "brown coat" by the Plasterers or the"float coat" or "setting bed" by the Tile Setters)was applied by the Tile Setters. Both unions claimthis latter coat as their own work.2.Case 23-CD-137Martini has a contract with the Rainbo BakingCompany in Houston, Texas, to furnish labor andmaterials for the installation of ceramic tile. Martinidelivered its materials to the jobsite on or aboutMarch 14, 1967, and began work the next day.Martini has a collective-bargaining agreement withthe Tile Setters and assigned the work in dispute toemployees represented by the Tile Setters.On the morning of March 17, 1967, thePlasterers established a picket line at the jobsite.The picket sign read as follows: "Plasterers LocalNo. 79, protests substandard conditions MartiniTile Co., Inc., Local Union 79 does not intend bythis picket line to induce or encourage the em-ployees of any other employer to engage in a strikeor a concerted refusal to work." Shortly after theestablishment of the picket, officials of Rainborequested Martini to remove its employees from thepremises.Martinicomplied.ThePlasterersremoved the picket and picketing was not resumedalthoughMartinisubsequentlyreturnedandcompleted the job.The work in dispute is the application of a coat ofPortland cement mortar applied directly to metallathewhich was laid over painted brick. ThePlasterers contends that this is the "brown coat,"which is plasterers' work, while the Tile Settersclaims that the coat in question is the "float coat" or"setting bed" which is tilesetters' work. The disputeat Rainbo was not submitted to the Joint Board fora decision. Martini filed the charge.B.Contentionsof thePartiesThe Plasterers admits seeking and demanding,through its representative,George Longshore, as-signmentof the work in dispute in Case23-CD-133 ata series of meetings with representa-tivesof the Tile Setters, Texas Tile, andSouthwestern,but contends it did not violate Sec-tion 8(b)(4)(D), as there were no threats to force achange in the assignment of the work in question,and the picket line was established only to protestTexas Tile'srefusal to comply with the JointBoard's decision.In any event,itargues, it is enti-tled to the work on the basis of the skill, relative ef-ficiency,and economy and quality of plasterers'work,area practice,the award made by the JointBoard in the instant case,and an agreement madebetween the Plasterers and Tile Setters Interna-tional unions.It argues that plasterers have alwaysbeen entitled to the last coat of mortar which isplumbed,rodded, and squared to receive tile. Itfurther contends that the recent introduction ofdryset mortars has eliminated the tilesetters' tradi-tional setting bed in the one coat and thinsetmethods, and that the last mortar coat before theapplication of the tile under these new methods canbe called the setting bed only if tile is applied whilethe coat is plastic or wet; a coat of mortar that is al-lowed to dry is work properly assigned toplasterers.If the tile is to be applied while this lastcoat of mortar is still wet or plastic,it does not claimthe application of that coat,in the interest of effi-ciency and economy,since it is serving as a com-bined conventional setting bed and plumb coat.The Tile Setters contends2 that it is entitled to thework in dispute on the basis of the skill, relative effi-ciency,and economy and quality of tilesetters'work; the employer, area, and industry practice;and its contracts with Texas Tile and Martini whichexplicitly assign the designated work to it. It arguesfurther that it is always entitled to the work of ap-plying the last coat of mortar,which is plumbed,rodded, and squared to receive tile, whether or notthat coat is allowed to dry before tile is applied. TheTile Setters admits that it is bound by Joint Boardprocedures, but contends that the Joint Boardaward of November 10, 1966, in effect awards thework to it,not to the Plasterers.It points out thatthe award states that the Plasterers is entitled to thework in dispute on the basis of the original (1917)Green Book agreement between the parties, andthat that agreement dealt with the conventional or2Texas Tileand Martinijoin in the Tile Setters contentions PLASTERERSLOCALUNION NO. 79187three-coatmethod of plastering and assignedplasterers the work of preparing ceilings and wallsfor the Tile Setters setting bed. It urges that the ad-vent of dryset mortars and new constructiontechniques has eliminated work formerly within thejurisdiction of plasterers under the conventionalmethod, and when either the one-coat (or float coat)method or the thinset method are employed, the lastcoat applied is the "setting bed," which even theJoint Board recognizes is the tilesetters' work.C. Applicability of the StatuteThe charges herein allege violations of Section8(b)(4)(D) of the Act. The record shows, and thePlasterers does not deny, that between August1966 and January 24, 1967, its representative,George Longshore, sought and demanded fromSouthwestern and Texas Tile the assignment ofplasterers rather than tilesetters to the work indispute in Case 23-CD-133, and that on January24, 1967, a picket was established at the jobsitewhich caused a work stoppage by all crafts. In Case23-CD-137, the Plasterers concedes, and therecord shows, that it established a picket at RainboBaking Company, and urged Martini to assign theapplication of the coat of Portland cement mortar indispute to plasterers rather than tilesetters, and thata temporary work stoppage occurred as a result ofthe posting of the picket.We find there is reasonable cause to believe thatviolations of Section 8(b)(4)(D) have occurred, andthat the dispute is properly before the Board fordetermination under Section 10(k) of the Act 3D. The Merits ofthe Disputein pertinent part, defines tile layers' work coveredas: "The application of a coat or coats of mortar,prepared to proper tolerance to receive tile onfloors, walls and ceiling regardless of whether themortar coat is wet or dry at the time the tile is ap-plied to it." Texas Tile and Martini, as members oftheTile,Marble, and Terrazzo Contractors ofHouston, Texas, are also parties to a collective-bar-gaining agreement pertaining to local conditionswith Tile Setters Union No. 20 which incorporatesthe above-quoted work coverage provision. NeitherTexas Tile nor Martini has any contract with thePlasterers. Texas Tile does not employ plasterers.A representative of Martini testified that on occa-sion in the past it has hired plasterers to performwork of the type in dispute, but never without directsupervision of a tilesetter. There have been noBoard certifications bearing on the work in dispute.2.Employer, area, and industry practiceThe record establishes that, with rare exception,Texas Tile and Martini use tilesetters to performthe disputed work. Substantial testimony was of-fered into the record by both the Plasterers and TileSetters setting out specific construction projects inthe area on which their respective crafts performedthe work in dispute. Evidence as to industry prac-ticewas inconclusive. Though area practice byweightofnumbers favors the claim of thePlasterers, in our view this factor is outweighed byother factors favoring the claim of the Tile Setters.Thus, the assignments here of the disputed work totilesettersaccords with the practice of the Em-ployers, and is not inconsistent with area or indus-try practice.Section 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to all relevant factors.The following factors are asserted in support of theclaims of the parties herein:1.Collective-bargaining agreementsTexas Tile and Martini have delegated their bar-gainingauthority to the Tile Contractors Associa-tion of America, Inc., and to the Tile, Marble andTerrazzo Contractors of Houston, Texas. The TileContractors Association of America, Inc., has acollective-bargainingagreementwith the TileLayersInternationalUnion which specificallycovers work of the type in dispute. The agreement,'The Plasterers contends that, as the parties had agreed upon a volun-tary method of adjustment of the dispute,the notice of hearing should bequashed It argues that Section 10(k) requires only that the unions orgroups of employees claiming disputed work agree upon a method of ad-justmentWe find this contention without merit The Board has con-sistently held that the employer who assigned the disputed work must be3.Relative skills and efficiency of operationThe Tile Setters contends that tilesetters aremore skilled and more efficient than plasterers inapplying a backup coat which is plumbed, rodded,and squared to receive tile, because only atilesetter knows exactly how to prepare a wall tothe closest possible tolerance to receive tile. It alsocontends, as do Texas Tile and Martini, that it ismore efficient, especially where only one coat ofmortar is to be applied (as on the Rainbo project),to use the same craft for both the mortar work andthe tilelaying. The Plasterers contends, however,and the record supports its contention, thatplasterers are trained to work to as close toleranceas do tilesetters. It contends further that plasterersa partyto an agreement that purports to settle an existing jurisdictionaldisputePaintingand Decorating Contractors of America,HoustonChapter (Local 450,InternationalUnion of Operating Engineers),119NLRB 1725,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO, Local1622 (ORKarst), 139 N LRB 591 188DECISIONSOF NATIONALLABOR RELATIONS BOARDcan work faster because they do plastering full timerather than part time, and that it is more economicalto use plasterers.The Board is satisfied from the entire record thatneither craft can claim superior skill with regard tothe application of the mortar bed. Although it ap-pears to be a necessity to use the same craft for boththe last mortar coat and the tilelaying if the tile is tobe set while the last coat is wet, it further appearsthat where the last coat is allowed to dry before theapplication of the tile, as was the situation in bothcases here, using one craft or two is equally effi-cient.Texas Tile's and Martini's assignments, there-fore, were not inconsistent with either the relativeskills involved, or with efficiency of operation.4.Other agreementsOn August 22, 1917, the Plasterers and the TileSetters entered into an agreement pertaining to thepreparing or plastering of walls and ceilings whichare to receive tile in the conventional or three-coatmethod.Thisagreement provided that "...plasterers ... shall prepare or plaster all wallswhich are to receive tile. They shall plumb, rod andsquare all walls and scratch same so as to guaranteeadhesion of the final coat which shall be put on bythe Tilelayer to act as a bed for his tile." A 1924award entered in evidence spelled out the divisionof work in substantially the same terms.5.Action of the Joint BoardBoth the Plasterers and the Tile Setters agree thatthey are bound by the Joint Board. The Plasterersurges that in Case 23-CD-133 the Joint Boardawarded the work to them in its decision ofNovember 10, 1966, and its clarification of March15,1967.The Tile Setters argues, as seenhereinabove, that the award favored tilesetters andnot plasterers. Inasmuch as Texas Tile had notagreed to be bound by any decision of the JointBoard, the decision by that body with respect to theM. D. Anderson project is merely one of the factorswhich we must consider in assigning the disputedwork.4 In Case 23-CD-137, there was no JointBoard award.In view of all the circumstances, including its am-biguous nature, and upon the entire record, theBoard is of the opinion that the Joint Board awardabove mentioned should not be accorded con-trolling weight.6.Conclusions as to the merits of the disputeAs the Board stated in theJ. A. Jonescase 5 itwill, in conformity with the Supreme Court'sCBS6decision, determine in each case presented forresolution under Section 10(k) of the Act, the ap-propriate assignment of disputed work only aftertaking into account and balancing all relevant fac-tors.Having considered all pertinent factors, we con-clude that employees represented by the Tile Set-ters are entitled to perform the work in dispute.Tilesetters are at least as skilled in the performanceof the work as plasterers, and both Texas Tile andMartini,which assigned them to the work, havebeen satisfied with both the quality of their workand the cost of employing them. Moreover, the in-stant assignments of the disputed work to tilesettersare consistent with the explicit provisions of thecollective-bargaining agreement between the TileSetters and Texas Tile and Martini, are consistentwith the past practice of the Employers, and are notinconsistent with area or industry practice. We con-clude that the Employer's assignment of the workto the tilesetters should not be disturbed. We shall,accordingly, determine the existing jurisdictionaldispute by deciding that tilesetters, rather thanplasterers, are entitled to the work in dispute. Inmaking this determination, we are assigning thedisputed work to the employees of Texas Tile andMartini, who are represented by the Tile Setters,but not to that Union or its members.7.Scope of the determinationThe work which gave rise to the disputes has al-ready been completed. The Tile Setters requests anaward which would cover the whole United Statesor, in the alternative, an order covering the geo-graphic area in which the Employers operate. Therecord will not support a finding, necessary for thegranting of a broad order, that the disputes promiseto recur between the parties. Our present deter-mination, therefore, is limited to the particular pro-jects at which this instant dispute arose.DETERMINATION OF DISPUTESPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following determination of thedisputes.1.Tilelayers employed by Texas State Tile andTerrazzo, Inc., andMartiniTile and TerrazzoCompany, who are represented by Tile, Terrazzoand Marble Setters Local Union No. 20, are enti-tled to perform the work (at the M. D. AndersonLibrary,University of Houston, and the Rainbo4Local964,United Brotherhood of Carpenters and Joinersof Amer-ica,AFL-CIO (Carleton Brothers Company),141NLRB 1138,J 0Vetetoand Son(Carpenters District Councilof Denver &Vicinity,AFL-CIO),148 NLRB 3515 International Association of Machinists, Lodge No 1743, AFL-CIO(J A Jones Construction Company),135 NLRB 1402, 1410-116N.L R B v Radio & Television Broadcast Engineers Union, Local1212 (Columbia Broadcasting System),364 U.S. 573 PLASTERERSLOCAL UNIONNO. 79189Baking Company,Houston,Texas, respectively) ofapplying the one coat or float coat of Portland ce-ment mortar as backup material to receive tile.2.PlasterersLocal Union No. 79,OperativePlasterers and Cement Masons International As-sociation of Houston,Texas,isnot entitled, bymeans proscribed by Section 8(b)(4)(D)of the Act,to force or require Texas State Tile and Terrazzo,Inc., and/orMartini Tile and Terrazzo Company,to assign the above work to plasterers.3.Within 10 days from the date of this Decisionand Determination of Disputes,Plasterers LocalUnion No. 79,Operative Plasterers and CementMasons InternationalAssociation of Houston,Texas,shall notify the Regional Director for Re-gion 23,in writing, whether it will or will not refrainfrom forcing or requiring Texas State Tile and Ter-razzo,Inc., and/or Martini Tile and Terrazzo Com-pany,by means proscribed by Section 8(b)(4)(D),to assign the work in dispute to plasterers ratherthan tilesetters.